Citation Nr: 0733113	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 20 
percent for osteochondritis of the left knee.

3.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a 10 
percent disability evaluation for degenerative arthritis of 
the left knee with limitation of motion, continued a 20 
percent disability evaluation of osteochondritis left knee, 
status post removal of loss bodies and denied and TDIU.  

The veteran attended a hearing before the undersigned at the 
RO in August 2007.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA knee examination was in February 
2005.  At his August 2007 hearing, the veteran testified that 
the symptoms of his left knee had gotten worse since that 
examination.  The record shows that he has received treatment 
for the knee disability since his examination.  VA is obliged 
to afford veterans contemporaneous examinations where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Because any increase in the evaluations of the veteran's 
service connected disability could affect whether the veteran 
meets the percentage requirements for TDIU, the claims are 
inextricably intertwined.  Balochak v. Principi, 3 Vet. App. 
466, 467 (1992); 38 C.F.R. § 4.16(a) (2007); see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" where they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  

At his August 2007 hearing, the veteran appeared to raise a 
claim for service connection for a back disability, as 
secondary to the service connected left knee disability as 
well as a request to reopen a claim of entitlement to service 
connection for a right knee disability, as secondary to the 
service connected left knee disability.  These issues are 
inextricably intertwined with the TDIU claim, but have not 
yet been adjudicated.  The claims for service connection are 
also inextricably intertwined with the claim for TDIU.  
Stanley v. Principi, 283 F.3d 1350 (Fed. Cir. 2002).

As resolution of the claims for increased evaluations and 
service connection could impact the TDIU claim, the issues 
should be considered together.  Hence, any Board action on 
the TDIU claim would, at this juncture, be premature.

Additionally, in TDIU claims, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his ability to work.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2006).   A review of the claims file does not show that such 
an opinion has been obtained with respect to the veteran's 
TDIU claim.  Accordingly, VA examination is warranted in 
order to obtain an opinion concerning the veteran's 
employability. 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the claims for 
service connection for a back disability, 
as secondary to the service connected 
left knee disability as well as the 
veteran's request to reopen a claim of 
entitlement to service connection for a 
right knee disability, as secondary to 
the service connected left knee 
disability.  To perfect an appeal of 
these issues, the veteran must submit a 
timely notice of disagreement and after 
issuance of a statement of the case, a 
timely substantive appeal.

2.  The veteran should be scheduled for a 
VA examination to evaluate his left knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability in the left knee; and if 
present, whether it is mild, moderate, or 
severe.

The examiner should also report the range 
of left knee flexion and extension in 
degrees.

The examiner should determine whether the 
left knee disability is manifested by 
pain, weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups. 

The examiner should also offer an opinion 
as to whether the left knee disability, 
as likely as not (50 percent probability 
or more) would prevent the veteran from 
obtaining or maintaining employment 
consistent with his education and 
occupational experience.  The examiner 
should offer a rationale for this 
opinion.

3.  The AOJ should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the AOJ should 
issue a supplemental statement of the 
case.  If there is evidence of 
unemployability due to service connected 
disabilities and the veteran fails to 
meet the percentage requirements for 
TDIU, the claim should be referred to the 
appropriate VA authorities for 
consideration of an extraschedular TDIU.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

